Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Na et al. (U.S. Patent Application 20130135247 A1, hereinafter “Na”) in view of Lee et al. (U.S. Patent Application 20160364593 A1, hereinafter “Lee”).

Regarding Claim 1, Na teaches a display device (par 0031 Fig 1 apparatus 100) comprising: 
a display panel (par 0048 Fig 4 display apparatus 270); 
a plurality of first sensing electrodes disposed on the display panel (par 0048 Fig 4 first electrodes 220 are disposed on the display apparatus 270 and on a bottom surface of substrate 210); and 
a plurality of second sensing electrodes disposed on the first sensing electrodes and isolated from the first sensing electrodes (par 0048 Fig 4 second electrodes 230 are separately disposed on a top surface of substrate 210 and above/on the first sensing electrodes 220, thus isolated from them), wherein 
a wire width of each first sensing electrode of a second group is smaller than a wire width of each first sensing electrode of a first group (par 0039 Fig 3 wire to wire intervals of first sensing electrodes 320 of a second group in region 350 are smaller than those of first sensing electrodes 320 of a second group in region 340; as such, and as shown in Fig 3, smaller wire widths in region 350 are suggested).
However, Na appears not to expressly teach wherein 
a wire width of each second sensing electrode of a fourth group is smaller than a wire width of each second sensing electrode of a third group. 
Lee teaches a display device (par 0005 Fig 8) wherein 
a wire width of each first sensing electrode of a second group is smaller than a wire width of each first sensing electrode of a first group (par 0028 Fig 4 the line width of the first primary electrodes 20b in the fingerprint identification region 40 is smaller than that of the first primary electrodes 20b outside of the fingerprint identification region 40), and wherein
a wire width of each second sensing electrode of a fourth group is smaller than a wire width of each second sensing electrode of a third group (par 0028 Fig 4 the line width of the second primary electrodes 30b in the fingerprint identification region 40 is smaller than that of the second primary electrodes 30b outside of the fingerprint identification region 40). 
Na and Lee are analogous art as they each pertain to touch display fingerprint region design. It would have been obvious to a person of ordinary skill in the art to modify the display device of Na with the inclusion of the fingerprint region wire widths of Lee. The motivation would have been in order to provide improved fingerprint resolution  (Lee par 0010).

Regarding Claim 2, Na as modified teaches the display device of claim 1, wherein 
the first sensing electrodes extend in a first direction (Na par 0035 Fig 2 first sensing electrodes 220 extending in a first horizontal direction), wherein 
the second sensing electrodes extend in a second direction crossing the first direction (Na par 0035 Fig 2 second sensing electrodes 220 extending in a second intersecting vertical direction), and wherein 
an area in which the first sensing electrodes of the second group cross the second sensing electrodes of the fourth group is a fingerprint sensing area (Na par 0042 Fig 3 first sensing electrodes 320 of a second group in region 350 cross the second sensing electrodes 330 of a fourth group in region 350; region 350 is a fingerprint sensing area).

Regarding Claim 3, Na as modified teaches the display device of claim 1, further comprising: 
a panel driving circuit configured to drive the display panel and to output a synchronization signal (Na par 0056 portion of a “controller IC” that controls the display; display driving circuits configured to drive the display panel and to output a synchronization signal were well-known before the time of the invention, see e.g. Aubineau 20170200251A1 at least par 0031 Figs 2,3 display controller 220 comprises driver 370 and outputs sync signals); and 
a sensor controller configured to transmit or receive a signal to or from the plurality of first sensing electrodes and the plurality of second sensing electrodes (Na paras 0034-0035 controller IC configured as such).

Regarding Claim 4, Na as modified teaches the display device of claim 3, wherein 
the sensor controller sequentially provides transmit signals of an active level to the first sensing electrodes in a first sensing mode (Na paras 0039,0043 Fig. 3 in a general touch sensing operation a controller IC sequentially applies a driving signal to each of the first electrodes 320 through channels D1-D6), and 
wherein active periods of the transmit signals provided to the first sensing electrodes of the second group overlap each other (Na par 0043 Fig. 3 a general touch sensing operation may simultaneously apply a driving signal to the first electrodes 320 connected to the driving channel D6; thus, the first electrodes 320 connected to the driving channel D6 may be used for generating the change in mutual capacitance necessary for determining a touch like the first electrodes 320 connected to the other driving channels D1 to D5).

Regarding Claim 5, Na as modified teaches the display device of claim 4, wherein 
active periods of the transmit signals provided to the first sensing electrodes of the first group do not overlap the active periods of the transmit signals provided to the first sensing electrodes of the second group (Na paras 0039,0043 Fig. 3 in a general touch sensing operation a controller IC sequentially applies a driving signal to each of the first electrodes 320 through channels D1-D6; as these are sequential, no channel signal active period overlaps another channel signal active period, including the active period of channel D6 for first sensing electrodes of the second group).

Regarding Claim 6, Na as modified teaches the display device of claim 3, wherein 
the sensor controller sequentially provides transmit signals of an active level to the first sensing electrodes in a second sensing mode (Na par 0042 Fig 3 in a second [fingerprint] sensing mode driving signal may be sequentially applied to the first electrodes 320 connected to the driving channel D6 through the switching circuit unit, in order to implement a resolution capable of detecting a valley and a ridge of a fingerprint when the fingerprint is sensed in the second region 350).

Regarding Claim 7, Na as modified teaches the display device of claim 6, wherein 
the second sensing mode is a mode in which a user's fingerprint is detected (Na par 0042 Fig 3 in a second [fingerprint] sensing mode driving signal may be sequentially applied to the first electrodes 320 connected to the driving channel D6 through the switching circuit unit, in order to implement a resolution capable of detecting a valley and a ridge of a fingerprint when the fingerprint is sensed in the second region 350).

Regarding Claim 8, Na as modified teaches the display device of claim 1, further comprising: 
a base layer disposed on the display panel (Lee par 0035 Fig 8 lower substrate base layer 1a disposed on the display panel); 
a first conductive layer disposed on the base layer (Lee par 0035 Fig 8 first primary electrodes 20a, 20b  may be separately mounted on the lower substrate 1a); 
a sensor insulating layer disposed on the first conductive layer (Lee par 0009 first primary electrodes are crossly arranged and insulated from the second primary electrodes in the visible region; par 0035 Fig 8 the upper substrate 1b is correspondingly adhered with the lower substrate 1a by an optically clear adhesive 90); 
a base substrate (Lee par 0035 Fig 8 upper substrate base layer 1b); and 
a second conductive layer disposed under the base substrate (Lee par 0035 Fig 8 the second primary electrodes 30a, 30b may be separately mounted on the upper substrate 1b), wherein the first sensing electrodes are formed by the first conducting layer, and the second sensing electrodes are formed by the second conductive layer (Lee par 0035 Fig 8).
Na and Lee are analogous art as they each pertain to touch display fingerprint region design. It would have been obvious to a person of ordinary skill in the art to modify the display device of Na with the inclusion of the substrate and conductive layer arrangement of Lee. The motivation would have been in order to provide a touch panel using conventional manufacturing processes.

Regarding Claim 9, Na as modified teaches the display device of claim 8, further comprising: 
an adhesive layer configured to bond the sensor insulating layer and the second conductive layer (Lee par 0009 first primary electrodes are crossly arranged and insulated from the second primary electrodes in the visible region; par 0035 Fig 8 the upper substrate 1b is correspondingly adhered with the lower substrate 1a by an optically clear adhesive 90; insulative OCA was well-known at the time of the invention, see e.g. https://optics.org/products/P000020907; examiner construes such insulative OCA wherein the OCA layer is both the adhesive layer and the insulating layer, along with Lee’s teachings as effecting the limitation of the claim).
Na and Lee are analogous art as they each pertain to touch display fingerprint region design. It would have been obvious to a person of ordinary skill in the art to modify the display device of Na with the inclusion of the adhesive and insulating layer of Lee. The motivation would have been in order to provide a touch panel using conventional manufacturing processes.

Regarding Claim 10, Na as modified teaches the display device of claim 1, wherein the wire width of each of the first sensing electrodes of the second group is not greater than 80 micrometers (µm) (Lee par 0028 the first line width is from 0.01 micrometers to 200 micrometer, a range that reads on the range of the claim).
Na and Lee are analogous art as they each pertain to touch display fingerprint region design. It would have been obvious to a person of ordinary skill in the art to modify the display device of Na with the inclusion of the fingerprint region wire widths of Lee. The motivation would have been in order to provide improved fingerprint resolution  (Lee par 0010).

Regarding Claim 12, Na teaches a display device (par 0031 Fig 1 apparatus 100) comprising: 
a display panel (par 0048 Fig 4 display apparatus 270). However, Na appears not to expressly teach 
a base layer disposed on the display panel; 
a first conductive layer disposed on the base layer; 
a sensor insulating layer disposed on the first conductive layer; 
a base substrate; 
a second conductive layer disposed under the base substrate; and 
an adhesive layer configured to bond the sensor insulating layer and the second conductive layer, wherein a plurality of first sensing electrodes are formed by the first conductive layer, and a plurality of second sensing electrodes are formed by the second conductive layer.
Lee teaches a base layer disposed on the display panel (Lee par 0035 Fig 8 lower substrate base layer 1a disposed on the display panel); 
a first conductive layer disposed on the base layer (Lee par 0035 Fig 8 first primary electrodes 20a, 20b  may be separately mounted on the lower substrate 1a); 
a sensor insulating layer disposed on the first conductive layer (Lee par 0009 first primary electrodes are crossly arranged and insulated from the second primary electrodes in the visible region; par 0035 Fig 8 the upper substrate 1b is correspondingly adhered with the lower substrate 1a by an optically clear adhesive 90); 
a base substrate (Lee par 0035 Fig 8 upper substrate base layer 1b); and 
a second conductive layer disposed under the base substrate (Lee par 0035 Fig 8 the second primary electrodes 30a, 30b may be separately mounted on the upper substrate 1b),
an adhesive layer configured to bond the sensor insulating layer and the second conductive layer (Lee par 0009 first primary electrodes are crossly arranged and insulated from the second primary electrodes in the visible region; par 0035 Fig 8 the upper substrate 1b is correspondingly adhered with the lower substrate 1a by an optically clear adhesive 90; insulative OCA was well-known at the time of the invention, see e.g. https://optics.org/products/P000020907; examiner construes such insulative OCA wherein the OCA layer is both the adhesive layer and the insulating layer, along with Lee’s teachings as effecting the limitation of the claim),
wherein the first sensing electrodes are formed by the first conducting layer, and the second sensing electrodes are formed by the second conductive layer (Lee par 0035 Fig 8).
Na and Lee are analogous art as they each pertain to touch display fingerprint region design. It would have been obvious to a person of ordinary skill in the art to modify the display device of Na with the inclusion of the substrate and conductive layer arrangement of Lee. The motivation would have been in order to provide a touch panel using conventional manufacturing processes.

Regarding Claim 13, Na as modified teaches the display device of claim 12, wherein wire width of each first sensing electrode of a second group is smaller than a wire width of each first sensing electrode of a first group (Lee par 0028 Fig 4 the line width of the first primary electrodes 20b in the fingerprint identification region 40 is smaller than that of the first primary electrodes 20b outside of the fingerprint identification region 40).

Regarding Claim 14, Na as modified teaches the display device of claim 13, wherein a wire width of each second sensing electrode of a fourth group is smaller than a wire width of each second sensing electrode of a third group (Lee par 0028 Fig 4 the line width of the second primary electrodes 30b in the fingerprint identification region 40 is smaller than that of the second primary electrodes 30b outside of the fingerprint identification region 40). 

Regarding Claim 15, Na as modified teaches the display device of claim 14, wherein 
the first sensing electrodes extend in a first direction (Na par 0035 Fig 2 first sensing electrodes 220 extending in a first horizontal direction), wherein 
the second sensing electrodes extend in a second direction crossing the first direction (Na par 0035 Fig 2 second sensing electrodes 220 extending in a second intersecting vertical direction), and wherein 
an area in which the first sensing electrodes of the second group cross the second sensing electrodes of the fourth group is a fingerprint sensing area (Na par 0042 Fig 3 first sensing electrodes 320 of a second group in region 350 cross the second sensing electrodes 330 of a fourth group in region 350; region 350 is a fingerprint sensing area).

Claim 16 presents the limitations of Claim 3 in a different claim category, and therefore Claim 16 is rejected with a rationale similar to Claim 3, mutatis mutandis.

Claim 17 presents the limitations of Claim 4 in a different claim category, and therefore Claim 17 is rejected with a rationale similar to Claim 4, mutatis mutandis.

Claim 18 presents the limitations of Claim 5 in a different claim category, and therefore Claim 18 is rejected with a rationale similar to Claim 5, mutatis mutandis.

Claim 19 presents the limitations of Claim 6 in a different claim category, and therefore Claim 19 is rejected with a rationale similar to Claim 6, mutatis mutandis.

Claim 20 presents the limitations of Claim 7 in a different claim category, and therefore Claim 20 is rejected with a rationale similar to Claim 7, mutatis mutandis.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Na et al. (U.S. Patent Application 20130135247 A1, hereinafter “Na”) in view of Lee et al. (U.S. Patent Application 20160364593 A1, hereinafter “Lee”) and further in view of Cho et al. (U.S. Patent Application 201401183013 A1, hereinafter “Cho”).

Regarding Claim 11, Na as modified teaches the display device of claim 1. However, Na as modified appears not to expressly teach wherein the display panel includes: 
a plurality of pixels connected to a plurality of scan lines and a plurality of data lines; and 
a scan driving circuit connected to the plurality of scan lines.
Cho teaches wherein the display panel includes: 
a plurality of pixels connected to a plurality of scan lines and a plurality of data lines (par 0028 Figs 2,6 pixels PIX connected to gate lines G1 to Gn and data lines 1 to Dm); and 
a scan driving circuit connected to the plurality of scan lines (par 0028 Fig 2 scan driving circuit 14 sequentially supplies a gate pulse (or scan pulse) synchronized with the data voltage to the gate lines G1 to Gn).
Na Lee and Cho are analogous art as they each pertain to touch display design. It would have been obvious to a person of ordinary skill in the art to modify the display device of Na/Lee with the inclusion of the display circuitry of Lee. The motivation would have been in order to provide display control.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624